Exhibit 10.62
NAVISITE, INC.
Amended and Restated Separation Agreement
     This Amended and Restated Separation Agreement (the “Agreement”) is made
and entered into by and between NaviSite, Inc., a Delaware corporation (the
“Company”), and Rathindra Sinha (“you” or the “Employee”), as of September 3,
2009.
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may exist and that
such possibility may result in the departure or distraction of key personnel to
the detriment of the Company, its stockholders and its customers.
     WHEREAS, the Employee and the Company are parties to a Change in Control
Agreement, dated as of August 01, 2008, as amended December 4, 2008 (the “Prior
Agreement”).
     WHEREAS, the Employee and the Company desire to amend and restate the Prior
Agreement in its entirety and enter into this Agreement.
     WHEREAS, in order to induce you to remain in its employ, the Company agrees
that you shall receive the benefits set forth in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

1.   Certain Definitions.       As used herein, the following terms shall have
the meanings set forth below:

  (a)   A “Change in Control” shall occur or be deemed to have occurred only if
any of the following events occur:

  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), any acquisition directly from
the Company shall not constitute a Change in Control; or     (ii)   such time as
the Continuing Directors (as defined below) do not constitute a majority of the
Board (or, if applicable, the Board of Directors of a successor corporation to
the Company), where the term “Continuing Director” means at any date a member of
the Board (x) who was a member of the Board on the date of the initial adoption
of this Agreement by the Board or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at

 



--------------------------------------------------------------------------------



 



      least a majority of the directors who were Continuing Directors at the
time of such nomination or election; provided, however, that there shall be
excluded from this clause (y) any individual whose initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents, by or on behalf of a person other than the Board; or    
(iii)   the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or     (iv)   the liquidation or
dissolution of the Company.

Notwithstanding anything to the contrary, none of the following shall constitute
a Change in Control event: (A) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for common stock
or voting securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, (C) any acquisition by any corporation or
other business entity pursuant to a Business Combination which complies with
clauses (x) and (y) of subsection (iii) of this definition or (D) any
acquisition by Atlantic Investors, LLC, or its successors or affiliates
(collectively “Atlantic”), of any shares of common stock or any ownership by
Atlantic of any shares of common stock.

  (b)   “Cause” shall mean (i) an intentional act of fraud, embezzlement or
theft in connection with your duties to the Company or in the course of your
employment with the Company, (ii) your willful engaging in gross misconduct
which is demonstrably and materially injurious to the Company, or (iii) your
willful and continued failure to perform

2



--------------------------------------------------------------------------------



 



      substantially your duties with the Company or one of its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), which failure is not cured within ten (10) business days after a
written demand for substantial performance is delivered to you by the Company
which specifically identifies the manner in which the Company believes that you
have not substantially performed your duties. For purposes of this Subsection,
no act or failure to act on your part shall be deemed “willful” unless done or
omitted to be done by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.     (c)   “Date
of Termination” shall have the meaning set forth in Section 2(c).     (d)  
“Disability” shall be deemed to have occurred if, as a result of incapacity due
to physical or mental illness, you shall have been absent from the full time
performance of your duties with the Company for forty-five (45) days (whether or
not consecutively) within a 90-day period.     (e)   “Good Reason” shall mean,
without your express written consent, the occurrence of any of the following
circumstances unless, in the cases of paragraphs (i), (ii), (iii), (iv), (v) or
(vi), such circumstances are fully corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

  (i)   any significant diminution in your position, duties, responsibilities,
power, or office (not solely a change in title) (unless such changes are
required and solely related to the reporting structures of an Acquiring
Corporation);     (ii)   any reduction, without your consent, in your annual
base salary as in effect on the date hereof or as the same may be increased from
time to time;     (iii)   the failure by the Company to (i) continue in effect
any material compensation or benefit plan in which you participate immediately
prior to a Change in Control, unless an equitable arrangement (embodied in an
ongoing substitute or alternative plan) has been made with respect to such plan,
or (ii) continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided (compared to the amount provided immediately prior
to a Change in Control) and the level of your participation relative to other
participants (compared to the level of your participation relative to other
participants as in effect at any time during your employment with the Company);
    (iv)   the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company’s life
insurance, medical, health and accident, or disability plans in which you were
participating at the time of a Change in Control, the taking of any action by
the Company which would directly or indirectly materially reduce any of such
benefits, or the failure by the Company to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Company in accordance with the Company’s normal vacation policy in effect at
the time of a Change in Control;     (v)   any requirement by the Company or of
any person in control of the Company that the location at which you perform your
principal duties for the Company be

3



--------------------------------------------------------------------------------



 



      changed to a new location that is outside a radius of fifty (50) miles
from your principal place of employment; or     (vi)   the failure of the
Company to obtain a reasonably satisfactory agreement from any successor to
assume and agree to perform this Agreement, as contemplated in Section 6.    
(vii)   In order to establish “Good Reason” for a termination, the Employee must
provide notice to the Company of the existence of the condition giving rise to
the “Good Reason” within ninety (90) days following the initial existence of the
condition, and the Company has ten (10) business days following receipt of such
notice to remedy such condition.

  (f)   “Notice of Termination” shall have the meaning set forth in
Section 2(b).     (g)   “Severance Payments” shall have the meaning set forth in
Section 3(b)(ii).

2.   Employment Status.

  (a)   You acknowledge that this Agreement does not constitute a contract of
employment or impose on the Company any obligation to retain you as an employee.
You may terminate your employment at any time, with or without Good Reason.    
(b)   Any termination of your employment by the Company or by you during the
term of this Agreement shall be communicated by written notice that indicates
the specific provision in this Agreement relied upon and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated (“Notice of
Termination”). A Notice of Termination shall be delivered to the other party
hereto in accordance with Section 7.     (c)   The “Date of Termination” shall
mean the date specified in the Notice of Termination.     (d)   Your right to
terminate your employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason under this Agreement.

3.   Compensation Upon Termination.       Subject to the terms and conditions of
this Agreement, including without limitation Section 3(c), you shall be entitled
to the following benefits upon termination of your employment, provided that
such period of termination occurs during the term of this Agreement.

  (a)   Cause, Disability, Death and Voluntary Termination other than for Good
Reason. If your employment shall be terminated by the Company for Cause, for
Disability, for your death or by you other than for Good Reason, the Company
shall pay you your full base salary through the Date of Termination at the rate
in effect at the time the Notice of Termination is given or at the rate in
effect at the time of a Change in Control if such rate is greater, in accordance
with the Company’s normal payroll procedures unless otherwise provided by law,
plus all other amounts to which you are entitled under any compensation plan of
the

4



--------------------------------------------------------------------------------



 



      Company at the time such payments are due, and the Company shall have no
further obligations to you under this Agreement.     (b)   Termination Without
Cause; Voluntary Termination for Good Reason. If your employment with the
Company is terminated by the Company (other than for Cause, Disability or your
death) or by you for Good Reason, then you shall be entitled to the benefits
below upon effectiveness (taking into account any applicable statutory
revocation periods) of a general waiver and release from you in favor of the
Company, its directors, officers, employees, representatives, agents and
affiliates in a form satisfactory to the Company (“Release”); provided that such
Release is executed within twenty-one (21) days of the Company presenting it to
you for execution (or such longer period as required under applicable law) and
such Release has not been revoked within such twenty-one day period (or within
any longer applicable revocation period as set forth in the Release).
Notwithstanding the foregoing, the Company shall not provide any benefit and may
reduce dollar for dollar any benefit otherwise receivable by you pursuant to
subsections (ii) - (iv) of this paragraph (b) if such benefit (including without
limitation salary payments from another employer) is actually received by you
from another employer during the six (6) month period following your
termination, and any such benefit actually received by you shall be reported to
the Company.

  (i)   The Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time the Notice of Termination is given
or at the rate in effect at the time of a Change in Control if such rate is
greater, in accordance with the Company’s normal payroll procedures unless
otherwise provided by law, plus all other amounts to which you are entitled
under any compensation plan of the Company at the time such payments are due.  
  (ii)   The Company will pay as severance pay to you, severance payments at
your annual base salary at the rate in effect at the time the Notice of
Termination is given or at the rate in effect at the time of a Change in Control
if such rate is greater, less applicable withholding, (together with the
payments provided in paragraph (iii)-(iv) below, the “Severance Payments”) until
six (6) months following the Date of Termination. Severance Payments will be
made in accordance with the Company’s normal payroll procedures.     (iii)   For
up to the six (6) month period after such termination, the Company shall provide
reimbursement to you for your actual COBRA payments for health and welfare
benefits continuation provided you elect COBRA coverage.     (iv)   The Company
will provide a bonus payment equal to your target bonus for the current fiscal
year pro rated to your Date of Termination. This bonus payment will be made in a
lump sum within the later of (i) five (5) full days following the execution of
the Release and (ii) any applicable revocation period with respect to the
Release. In addition, the Company will pay you any earned but unpaid bonus from
the prior fiscal year by the later of (i) five (5) full days following the
execution of the Release and (ii) any applicable revocation period with respect
to the Release.

  (c)   In the event you fail to sign the Release within the time period set
forth above (or you otherwise revoke the Release during the time period set
forth above), then you shall not be entitled to any Severance Payments and you
shall only be entitled to receive your full

5



--------------------------------------------------------------------------------



 



      base salary through the Date of Termination at the rate in effect at the
time the Notice of Termination is given or at the rate in effect at the time of
a Change in Control if such rate is greater, in accordance with the Company’s
normal payroll procedures unless otherwise provided by law, plus all other
amounts to which you are entitled under any compensation plan of the Company at
the time such payments are due. Notwithstanding the foregoing, the Company may
immediately terminate any or all Severance Payments upon material breach by you
of the Release or any other agreement or contract with the Company. The remedy
set forth in the proceeding sentence is in addition to all other remedies of the
Company available at law and/or in equity and shall not in any way impair or
terminate the effectiveness of the Release.     (d)   In the event that you
become entitled to the Severance Payments, if any of the Severance Payments will
be subject to the tax imposed by Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (or any similar tax that may hereafter be imposed)
(the “Excise Tax”) the Company shall pay to you an additional amount (the
“Gross-Up Payment”) such that the net amount retained by you, after deduction of
any Excise Tax on the Total Payments (as hereinafter defined) and any federal,
state and local income tax and Excise Tax upon the payment provided for by this
Subsection, shall be equal to the Total Payments. For purposes of determining
whether any of the Severance Payments will be subject to the Excise Tax and the
amount of such Excise Tax, (a) any other payments or benefits received by you in
connection with a Change in Control of the Company or your termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control of the Company or any person affiliated with the Company or
such person) (which together with the Severance Payments, constitute the “Total
Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) shall be treated as subject to the Excise Tax,
unless in the opinion of tax counsel selected by the Company’s independent
auditors such other payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning if Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax, (b) the amount of the Total Payments which shall be treated as
subject to the Excise Tax shall be equal to the lesser of (1) the total amount
of the Total Payments or (2) the amount of excess parachute within the meaning
of Section 280G(b)(1) (after applying paragraph (a), above), and (c) the value
of any non-cash benefits or any deferred payment or benefit shall be determined
by the Company’s independent auditors in accordance with the principles of
Sections 280G(b)(3) and (4) of the Code. For purposes of determining the amount
of the Gross-Up Payment, you shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes,
which could be obtained from deduction of such state and local taxes. In the
event that the Excise Tax is subsequently determined to be less than the amount
taken into account hereunder at the time of termination of your employment, you
shall repay to the Company at the time the amount of such reduction in excise
tax is finally determined the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income tax imposed on the Gross-Up
Payment being repaid by you if such repayment results in a

6



--------------------------------------------------------------------------------



 



      reduction in Excise Tax and/or a federal, state and local income tax
deduction) plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time of the
termination of your employment (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that amount
of such excess is finally determined.     (e)   Payments to the Employee under
Section 3 shall be bifurcated into two portions, consisting of the portion, if
any, that includes the maximum amount of the payments that does not constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, and the portion, if any, that includes the excess of the total payments
that does constitute nonqualified deferred compensation. Payments hereunder
shall first be made from the portion that does not consist of nonqualified
deferred compensation until such portion is exhausted and then shall be made
from the portion that does constitute nonqualified deferred compensation.
Notwithstanding the foregoing, if the Employee is a “specified employee” as
defined in Section 409A(a)(3)(B)(i) of the Code, the commencement of the
delivery of the portion that constitutes nonqualified deferred compensation will
be delayed to the date that is 6 months and one day after the Employee’s
termination of employment (the “Earliest Payment Date”). Any payments that are
delayed pursuant to the preceding sentence shall be paid pro rata during the
period beginning on the Earliest Payment Date and ending on the date that is
6 months following the Earliest Payment Date. The determination of whether, and
the extent to which, any of the payments to be made to the Employee hereunder
are nonqualified deferred compensation shall be made after the application of
all applicable exclusions under Treasury Reg. § 1.409A-1(b)(9). Any payments
that are intended to qualify for the exclusion for separation pay due to
involuntary separation from service set forth in Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Employee following the taxable year of the Employee in which
the Employee’s termination of employment occurs.

4.   Compensation upon a Change in Control. Following a Change in Control of the
Company and except as set forth in any option agreement, restricted stock
agreement or other applicable agreement, all unvested options and shares of
restricted stock then held by you that were issued or granted under the
Company’s Amended and Restated 2003 Stock Incentive Plan or any other stock
incentive plan of the Company shall become exercisable and vested in full on the
date of a Change in Control. In no event shall this Section 4 or any other
provision of this Agreement have any effect whatsoever on any equity or
equity-like securities owned or held on the date hereof or acquired after the
date hereof by you in a subsidiary of the Company (including America’s Job
Exchange, Inc. (“AJE”)). Notwithstanding the foregoing, you agree and
acknowledge that you shall have no rights in any stock options, Common Stock or
any other security issued or granted to you by or in AJE or that may be issued
or granted to you by or in AJE in the future unless and until (A) AJE and
NaviSite receive all necessary approvals, consents or waivers (collectively the
“Required Consents”) from (i) CIBC World Markets Corp. or other lender,
administrative agent or lending syndicate to AJE and NaviSite, if a Required
Consent is required by the underlying loan agreements and (ii) the holders of
Series A Preferred Stock of NaviSite (collectively the “Consenting Parties”) and
(B) AJE and NaviSite are satisfied in their sole discretion that, upon receipt
of the Required Consents, the granting of any such stock options, Common Stock
or other securities shall not cause or result in AJE or NaviSite to violate or
breach the governing documents with such Consenting Parties (which documents
currently prohibit the granting or

7



--------------------------------------------------------------------------------



 



    issuances of equity securities (including stock options) or similar rights
in a subsidiary of NaviSite.   5.   Compensation During Period of Disability.
During a period of Disability in which you are employed by the Company, the
Company will pay you your base salary minus gross amounts received by you under
any of the Company’s disability insurance policies. Upon termination of your
employment for a Disability, you shall thereafter only be entitled to the
benefits set forth in Section 3(a).   6.   Successors; Binding Agreement.

  (a)   The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place. Failure of the Company to obtain an
assumption of this Agreement at or prior to the effectiveness of any succession
shall be a breach of this Agreement and shall constitute Good Reason if you
elect to terminate your employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, Company shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which successor assumes and agrees to perform this Agreement by
operation of law, or otherwise.     (b)   This Agreement shall inure to the
benefit of and be enforceable by your personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees. If you should die while any amount would still be payable to you
hereunder if you had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
your devisee, legatee or other designee or if there is no such designee, to your
estate.

7.   Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
duly given when delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company, at 400 Minuteman Road, Andover, MA 01810, Attention: General Counsel
and Chief Financial Officer, and to you at the address set forth below or to
such other address as either the Company or you may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt.   8.   Miscellaneous.

  (a)   The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall otherwise remain in full force and effect.     (b)   The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the Commonwealth of Massachusetts (without giving
effect to any conflicts or choice of law provisions thereof that would cause the
application of the domestic substantive laws of any other jurisdiction).

8



--------------------------------------------------------------------------------



 



  (c)   No waiver by you at any time of any breach of, or compliance with, any
provision of this Agreement to be performed by the Company shall be deemed a
waiver of that or any other provision at any subsequent time.     (d)   This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original but both of which together will constitute one and the same
instrument.     (e)   Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.     (f)  
This Agreement sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein and supersedes all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto; and any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby superseded, including without
limitation the Prior Agreement.     (g)   This Agreement is intended to comply
with the provisions of Section 409A and the Agreement shall, to the extent
practicable, be construed in accordance therewith. Terms defined in the
Agreement shall have the meanings given such terms under Section 409A if and to
the extent required in order to comply with Section 409A. No payments to be made
under this Agreement may be accelerated or deferred except as specifically
permitted under Section 409A. In the event that the Agreement shall be deemed
not to comply with Section 409A, then neither the Company, the Board nor its or
their designees or agents shall be liable to the Employee or other person for
actions, decisions or determinations made in good faith.     (h)   For the
avoidance of doubt, this Agreement shall not apply in any way or manner in the
event your employment is terminated by or with a subsidiary of the Company
(including without limitation AJE) or if a subsidiary of the Company experiences
a change in control or similar event. Further, you acknowledge and agree that
(i) the applicable provisions set forth in this Agreement (including without
limitation the definition of “Good Reason” and Section 3) shall not apply and
you shall not be entitled to any severance in the event your employment
terminates with the Company and you are employed by a subsidiary of the Company,
including without limitation AJE, on substantially the same terms as you were
employed by the Company immediately prior to such termination and (ii) your
change in title from Senior Vice President and Chief Marketing Officer of the
Company to President of AJE triggered no benefits to you or rights of yours
under the Prior Agreement or this Agreement. Any severance that may be provided
upon termination of your employment with a subsidiary of the Company, including
without limitation AJE, shall be governed by a separate agreement that the
parties may negotiate and enter into in the future.

[Remainder of page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

            NAVISITE, INC.
      By:   /s/ Jim Pluntze         Name:   Jim Pluntze        Title:   CFO     

Acknowledged and Agreed this _____ day of September, 2009:
EMPLOYEE
/s/ Rathindra Sinha
 
Signature
RATHINDRA SINHA
 
Print Name
PRESIDENT, AJE
 
Title

10